      Case 4:20-cv-00175-RCC Document 38 Filed 05/20/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   David Parker, et al.,                             No. CV-20-00175-TUC-DCB
10                  Plaintiffs,                        ORDER
11   v.
12   Alfa Laval Incorporated, et al.,
13                  Defendants.
14
15          On April 22, 2020, this case was opened pursuant to a Notice of Removal. (Doc. 1.)
16   On April 24, 2020, the Plaintiff filed a Motion for Administrative Consideration to
17   Determine whether this case is related to the following cases: CV 20-00172-JR, Parker et
18   al v. Alfa Laval Incorporated et. al., and CV 20-00174-DTF, Parker et al v. Alfa Laval
19   Incorporated et. al. These two cases have now be transferred to the Honorable Raner C.
20   Collins and are now captioned: CV 20-00172-TUC RCC and CV 20-00174-TUC RCC.
21          Pursuant to LRCiv. 42.1(b), the Honorable Judge Collins, who presides over the
22   lowest case number, CV 20-172 TUC RCC, shall decide any questions of relatedness to
23   the extent the Defendants may be seeking consolidation of the cases. This Court may,
24   however, voluntarily reassign its case to the Honorable Raner C. Collins, pursuant to
25   LRCIV 42.1(e) because; 1) it arose from substantially the transaction or event as the two
26   cases pending before him; 2) involves substantially the same parties or property and likely
27   calls for the determination of substantially the same questions of law. The Court also
28   transfers this case to Judge Collins to prevent substantial duplication of labor between the
      Case 4:20-cv-00175-RCC Document 38 Filed 05/20/20 Page 2 of 3



 1   two courts and for reasons of judicial economy and the availability of judicial resources.
 2   This case is in fact identical to the two cases pending before Judge Collins. All were opened
 3   by the Clerk’s Office upon the filing of Notices of Removal by different defendants named
 4   in the state court proceeding being removed here.
 5          This removal action is brought pursuant to 28 U.S.C. § 1442, which does not require
 6   unanimity by all defendants served at the time of removal. Hatcher v. City of Porterville,
 7   2012 WL 439424, *6 n. 7 (Calif. February 9, 20212) (citing Ely Valley Mines Inc., v.
 8   Hartford Accident Indemnity, 644 F.2d 1310, 1315 (9th Cir. 1981) (recognizing exception
 9   to § 1441(c)(2) unanimity rule for removals made under § 1442)). There is, however, no
10   provision for piecemeal removals of state actions. Subsequent to filing for removal, “the
11   state court shall proceed no further unless and until the case is remanded,” 28 U.S.C.
12   1446(d), or claims are severed and remanded, 1441(c)(2). Therefore, once the state court
13   proceeding was removed, here, pursuant to the Notice of Removal filed in CV 20-172 TUC
14   RCC, there was no state court proceeding remaining for further removal. It appears to this
15   Court, that the Clerk’s office mistakenly opened CV 20-172 and 20-175. Because this
16   Court is no longer the district court having the lowest case number, it does not decide the
17   pending motion for a determination of relatedness, except to the extent necessary, here, to
18   determine that this case should be transferred to the Honorable Raner C. Collins.
19          Accordingly,
20          IT IS ORDERED that the Motion for Determination of Relatedness (Doc. 8) is
21   GRANTED IN PART and this case is transferred to the Honorable Raner C. Collins,
22   pursuant to LRCIV 42.1(c).
23          ///
24
25
26
27
28


                                                 -2-
      Case 4:20-cv-00175-RCC Document 38 Filed 05/20/20 Page 3 of 3



 1         IT IS FURTHER ORDERED that a copy of this Order shall be sent by the Clerk
 2   of the Court to the Chief Judge, the Honorable G. Murray Snow.
 3                Dated this 15th day of May, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
